

117 S2662 IS: Industrial Finance Corporation Act
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2662IN THE SENATE OF THE UNITED STATESAugust 5, 2021Mr. Coons (for himself, Ms. Klobuchar, Mr. Van Hollen, Mr. Warnock, Mr. Peters, Mr. Bennet, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo establish the Industrial Finance Corporation of the United States, and for other purposes. 1.Short title; table of contents(a)Short titleThis Act may be cited as the Industrial Finance Corporation Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—EstablishmentSec. 101. Findings.Sec. 102. Establishment of Corporation.Sec. 103. Structure and organization.Sec. 104. Inspector General of the Corporation.TITLE II—AuthoritiesSec. 201. Authorities relating to provision of support.Sec. 202. Terms and conditions.Sec. 203. Payment of losses.TITLE III—Administrative and general provisionsSec. 301. Operations.Sec. 302. Corporate powers.Sec. 303. Maximum contingent liability.Sec. 304. Corporate funds.TITLE IV—Monitoring, evaluation, and reportingSec. 401. Establishment of risk and audit committees.Sec. 402. Performance measures, evaluation, and learning.Sec. 403. Annual report.Sec. 404. Publicly available project information.Sec. 405. Engagement with investors.Sec. 406. Notifications by the Corporation.TITLE V—Conditions, restrictions, and prohibitionsSec. 501. Limitations and preferences.Sec. 502. Additionality and avoidance of market distortion.Sec. 503. Prevailing wages.2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Banking, Housing, and Urban Affairs of the Senate; and(B)the Committee on Financial Services of the House of Representatives.(2)BoardThe term Board means the Board of Directors of the Corporation.(3)CorporationThe term Corporation means the Industrial Finance Corporation of the United States established under section 102(a). (4)ProjectThe term project means a project or activity supported by the Corporation under title II.IEstablishment101.FindingsCongress finds the following:(1)The COVID–19 pandemic exposed long-existing vulnerabilities and harmful concentration in supply chains, as demonstrated by the semiconductor shortage and the reverberating effects of that shortage on the production capabilities of industries within the United States. (2)Vulnerable or concentrated supply chains have harmful implications for the national security of the United States, including by—(A)creating bottlenecks and delays for goods and innovations necessary to military preparedness;(B)increasing economic and political leverage for adversarial nations in international negotiations; and(C)providing leverage for adversarial nations to use their supply chain dominance to exert economic pressure or destabilize the defense capabilities of the United States.(3)To promote the national defense and national security of the United States, the Federal Government must provide investment to ensure that certain goods and innovations are produced in the United States.(4)Vulnerable supply chains also have harmful economic repercussions for the United States, including by—(A)weakening the ability of the United States to lead commercial development of the technological frontier;(B)limiting the availability of financing and investment for businesses in the United States; and(C)causing higher prices for consumers and businesses in the United States.(5)In order for the United States to remain the economic leader of the world, it is critical for the Federal Government to ensure that the United States leads the development, furtherance, and commercialization of the technological frontier through investments in manufacturing and fields and technologies with and without military applications, including—(A)nanotechnology;(B)biotechnology;(C)advanced manufacturing;(D)quantum computing;(E)advanced communications;(F)advanced energy;(G)semiconductors;(H)advanced computing;(I)cybersecurity;(J)artificial intelligence;(K)green manufacturing; and(L)other fields with high potential to contribute to the economic and national security of the United States that may lack sufficient private sector investment.(6)Historically, the Federal Government has used public funds to fill gaps in private sector investment, often without sharing in the potential benefits. When the Federal Government invests in high-risk, high-reward industries, the taxpayers of the United States should share in the potential benefits and not just the risks of the investment.(7)It is in the economic interest of the United States to ensure that resilient supply chains remain economically competitive. Accordingly, it is crucial—(A)for the Federal Government to invest in building and retaining a vibrant manufacturing sector;(B)for the Federal Government to invest in manufacturing and production that leads to good jobs for workers in the United States; and(C)that investments in manufacturers in the United States lead to good jobs for workers in the United States.(8)All too often, excessive short-termism precludes companies in the United States from accessing investment capital. It is in the interest of the Federal Government to ensure that patient capital (or capital with an investment horizon of not less than 7 years) is available to boost supply chains and manufacturing in the United States. Innovative industries, including industries described in, or that produce the products described in, paragraph (5), suffer from limited access to patient capital.102.Establishment of Corporation(a)In generalThere is established within the executive branch of the Federal Government the Industrial Finance Corporation of the United States.(b)Wholly owned government corporationSection 9101(3) of title 31, United States Code, is amended by adding at the end the following:(Q)the Industrial Finance Corporation of the United States..(c)Statement of policyIt shall be the policy of the Corporation to—(1)provide support to ensure resilient supply chains in industries that are critical to—(A)the national security of the United States;(B)the economic competitiveness of the United States; and(C)the maintenance of a strong manufacturing base in the United States;(2)provide support to manufacturing in the United States, which is crucial to—(A)growing the economy of the United States;(B)providing good jobs and manufacturing skills training to workers in the United States; and(C)ensuring the economic and national security of the United States;(3)provide support to industries that are critical to ensuring that companies in the United States commercialize products on the technological frontier of production across a wide array of goods and industries, including by helping vital technologies (and products that use those technologies) make the transition from universities and labs to commercial success, including—(A)technologies and products with civilian and military applications, including applications described in section 101(5); and(B)other technologies that enhance the influence of the United States through exportation to other countries;(4)restore the entrepreneurial dynamism of the economy of the United States by supporting the growth of small- and medium-sized businesses with not more than 500 employees—(A)that support, or are capable of supporting, the growth of the industries and products described in paragraph (3) as contractors or customers, especially in sectors such as manufacturing that compete in an international marketplace;(B)with innovative potential to increase the productivity and economic development of the United States; and(C)that are—(i)located in regions of the United States that have historically suffered from low access to capital; or(ii)owned by an individual who is a member of a demographic group that has historically suffered from low access to capital; and(5)provide support to critical industries that are vulnerable to systematic patterns of underinvestment, import competition, and targeted industrial policies from foreign nations, in order to—(A)ensure that those industries preserve and ideally expand production capacity for consumers of those industries; and(B)invest in strategies to promote the deployment of more advanced technologies.(d)SupportIn providing support under title II, the Corporation shall ensure that the support furthers not less than 1 policy described in subsection (c).103.Structure and organization(a)Structure of corporationThere shall be within the Corporation—(1)a Board of Directors;(2)a Chief Executive Officer, as described in subsection (d);(3)a Deputy Chief Executive Officer, as described in subsection (e);(4)a Chief Risk Officer, as described in subsection (f);(5)a Chief Development Officer, as described in subsection (g);(6)a Chief Technology and Data Officer, as described in subsection (h); and(7)such other officers as the Board may determine.(b)Board of Directors(1)Powers and duties(A)In generalEvery power of the Corporation shall vest in and be exercised by or under the authority of the Board.(B)DutiesThe Board—(i)shall perform the functions required to be carried out by the Board under this Act;(ii)may prescribe, amend, and repeal bylaws, rules, regulations, policies, and procedures governing the manner in which the business of the Corporation may be conducted and in which the powers granted to the Corporation by law may be exercised; and(iii)shall develop, in consultation with stakeholders and other interested parties, a publicly available policy with respect to consultations, hearings, and other forms of engagement of the Board in order to provide for meaningful public participation in the activities of the Board.(2)Membership of Board(A)In generalThe Board shall consist of—(i)the Chief Executive Officer of the Corporation;(ii)the officers described in subparagraph (B); and(iii)4 other individuals, who shall be appointed by the President, by and with the advice and consent of the Senate.(B)Officers described(i)In generalThe officers described in this subparagraph are the following:(I)The Secretary of the Treasury or a designee of the Secretary.(II)The Administrator of the Small Business Administration or a designee of the Administrator.(III)The Secretary of Commerce or a designee of the Secretary.(IV)The Secretary of Defense or a designee of the Secretary.(V)The Chair of the Board of Governors of the Federal Reserve System or a designee of the Chair.(ii)Requirements for designeesA designee under clause (i) shall—(I)be selected from among officers—(aa)appointed by the President, by and with the advice and consent of the Senate; and(bb)with duties relating to the programs of the Corporation; and(II)serve on the Board at the pleasure of the President.(C)Nongovernment membersA member of the Board described in subparagraph (A)(iii)—(i)may not be an officer or employee of the Federal Government;(ii)shall have relevant experience to carry out the purpose of the Corporation, which may include experience relating to the private sector, the environment, labor organizations, or economic development;(iii)shall be appointed for a term of 8 years and may be reappointed for 1 additional term;(iv)shall serve until the successor of the member is appointed and confirmed;(v)shall be compensated at a rate equivalent to the rate under level IV of the Executive Schedule under section 5315 of title 5, United States Code, when engaged in the business of the Corporation; and(vi)may be paid per diem in lieu of subsistence at the applicable rate under the Federal Travel Regulation under subtitle F of title 41, Code of Federal Regulations, or any successor regulations, from time to time, while away from the home or usual place of business of the member.(D)Staggered termsNotwithstanding subparagraph (C)(iii), in appointing the initial members of the Board described in subparagraph (C), the President shall stagger the terms of the members so that, during any 2-year period, the term of not more than 1 member ends.(3)ChairpersonThe Secretary of the Treasury, or the designee of the Secretary under paragraph (2)(B)(i)(I), shall serve as the Chairperson of the Board.(4)Vice ChairpersonThe Administrator of the Small Business Administration, or the designee of the Administrator under paragraph (2)(B)(i)(II), shall serve as the Vice Chairperson of the Board.(5)Quorum5 members of the Board shall constitute a quorum for the transaction of business by the Board.(6)Affirmation of missionThe members of the Board shall affirm support for the mission and objectives of the Corporation.(c)Public hearingsThe Board shall hold not less than 2 public hearings annually in order to afford an opportunity for any person to present views with respect to whether—(1)the Corporation is carrying out its activities in accordance with this Act; and(2)any support provided by the Corporation under title II should be suspended, expanded, or extended.(d)Chief Executive Officer(1)AppointmentThere shall be within the Corporation a Chief Executive Officer, who shall—(A)be appointed by the President, by and with the advice and consent of the Senate; and(B)serve at the pleasure of the President.(2)Authorities and dutiesThe Chief Executive Officer shall—(A)be responsible for the management of the Corporation; and(B)exercise the powers and discharge the duties of the Corporation subject to the bylaws, rules, regulations, and procedures established by the Board.(3)Relationship to BoardThe Chief Executive Officer shall report to, and be under the direct authority of, the Board.(4)CompensationSection 5313 of title 5, United States Code, is amended by adding at the end the following:Chief Executive Officer, Industrial Finance Corporation of the United States..(e)Deputy Chief Executive OfficerThere shall be within the Corporation a Deputy Chief Executive Officer, who shall—(1)be appointed by the President, by and with the advice and consent of the Senate; and(2)serve at the pleasure of the President.(f)Chief Risk Officer(1)AppointmentSubject to the approval of the Board, the Chief Executive Officer of the Corporation shall appoint a Chief Risk Officer, from among individuals with experience at a senior level in financial risk management, who shall—(A)report directly to the Board; and(B)be removable only by a majority vote of the Board.(2)DutiesThe Chief Risk Officer, in coordination with the audit committee of the Board established under section 401(a), shall develop, implement, and manage a comprehensive process for identifying, assessing, monitoring, and limiting risks to the Corporation, including the overall portfolio diversification of the Corporation.(g)Chief Development Officer(1)AppointmentSubject to the approval of the Board, the Chief Executive Officer shall appoint a Chief Development Officer, who shall—(A)report directly to the Board; and(B)be removable only by a majority vote of the Board.(2)DutiesThe Chief Development Officer shall—(A)in coordination with the Chief Technology and Data Officer, develop, track, and report metrics to assess the impact of the activities of the Corporation with respect to the policies described in section 102(c);(B)convene potential investment partners who can provide additional private investments into projects and companies supported by the Corporation;(C)coordinate the development policies and implementation efforts of the Corporation with—(i)the Export-Import Bank of the United States;(ii)the United States International Domestic Finance Corporation;(iii)the Department of Commerce;(iv)the Small Business Administration;(v)the Manufacturing USA Institutes described in section 34(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d));(vi)the manufacturing extension centers established under section 25(b) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(b));(vii)the Office of Science and Technology Policy; and(viii)other relevant Federal agencies;(D)authorize and coordinate transfers of funds or other resources to and from the Federal agencies described in subparagraph (C) or Federal missions upon the concurrence of those agencies or missions in support of the projects of the Corporation; and(E)serve as an ex officio member of the Advisory Council established under subsection (j) and participate in, or send a representative to, each meeting of that Council.(h)Chief Technology and Data Officer(1)AppointmentSubject to the approval of the Board, the Chief Executive Officer shall appoint a Chief Technology and Data Officer, who shall—(A)report directly to the Board; and(B)be removable only by a majority vote of the Board.(2)DutiesThe Chief Technology and Data Officer shall ensure that the Corporation—(A)collects proper data from each project; and(B)develops and implements proper data analytics within the Corporation to ensure that the Corporation can analyze the data collected under subparagraph (A) to—(i)in coordination with the Chief Development Officer, measure the impact of the activities of the Corporation on the policies described in section 102(c);(ii)inform future activities of the Corporation; and(iii)provide publicly available reporting on the activities of the Corporation, including the impacts described in clause (i).(i)Officers and employees(1)In generalExcept as otherwise provided in this section, each officer, employee, and agent of the Corporation shall be—(A)selected and appointed by the Corporation; and(B)vested with such powers and duties as the Corporation may determine.(2)Administratively determined employees(A)Appointment; compensation; removalOf the officers, employees, and agents appointed by the Corporation under paragraph (1), not more than 250 may be appointed, compensated, or removed without regard to the provisions of title 5, United States Code.(B)ReinstatementUnder such regulations as the President may prescribe, an officer, employee, or agent appointed to a position under subparagraph (A) may be entitled, upon removal from such position (unless the removal was for cause), to—(i)if the officer, employee, or agent occupied a position in the Federal Government on the day before the date on which the officer, employee, or agent was appointed to the Corporation under subparagraph (A), reinstatement to that position; or(ii)appointment to a position of comparable grade and salary.(C)Additional positionsThe officers, employees, and agents described in subparagraph (A) shall be in addition to officers, employees, and agents otherwise authorized by law, including in positions authorized under section 5108 of title 5, United States Code.(D)Rates of pay for officers and employeesThe Corporation may set and adjust rates of basic pay for officers, employees, and agents appointed under subparagraph (A) without regard to the provisions of chapter 51 or subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, respectively.(3)Liability of employees(A)In generalAn individual who is a member of the Board or an officer or employee of the Corporation may not be liable under this Act with respect to any claim arising out of or resulting from any act or omission by the individual within the scope of the employment of the individual in connection with any transaction by the Corporation.(B)Rule of constructionSubparagraph (A) shall not be construed to limit the personal liability of an individual for—(i)criminal acts or omissions;(ii)willful or malicious misconduct;(iii)acts or omissions for the private gain of the individual or family members of the individual; or(iv)any other acts or omissions outside the scope of the employment of the individual.(C)Conflicts of interestThe Corporation shall establish and publish procedures for avoiding conflicts of interest on the part of officers and employees of the Corporation and members of the Advisory Council established under subsection (j).(D)Savings provisionNothing in this paragraph shall be construed—(i)to affect—(I)any other immunities and protections that may be available to an individual described in subparagraph (A) under applicable law with respect to a transaction described in that subparagraph; or(II)any other right or remedy against the Corporation, against the United States under applicable law, or against any person other than an individual described in subparagraph (A) participating in such a transaction; or(ii)to limit or alter in any way the immunities that are available under applicable law for Federal officers and employees not described in this paragraph.(j)Advisory Council(1)In generalThere is established within the Corporation an Advisory Council to advise the Board on development objectives of the Corporation referred to in this subsection as the Advisory Council.(2)MembershipThe Advisory Council shall consist of not more than 9 members appointed by the Board, on the recommendation of the Chief Executive Officer and the Chief Development Officer of the Corporation, from among individuals who are broadly representative of—(A)nongovernmental organizations;(B)think tanks;(C)advocacy organizations;(D)foundations; and(E)other institutions engaged in manufacturing and workforce development.(3)FunctionsThe Board shall call upon members of the Advisory Council, either collectively or individually, to advise the Board with respect to—(A)the extent to which the Corporation is meeting the mandate of the Corporation; and(B)any suggestions for improvements with respect to meeting that mandate, including project development and implementation challenges and opportunities.(4)PermanenceSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Council. 104.Inspector General of the Corporation(a)In generalSection 8G(a)(2) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by inserting the Industrial Finance Corporation of the United States, after the United States International Development Finance Corporation,.(b)Oversight independenceSection 8G(a)(4) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in subparagraph (I), by striking and at the end;(2)in subparagraph (J), by adding and at the end; and(3)by adding at the end the following:(K)with respect to the Industrial Finance Corporation of the United States, such term means the Board of Directors of the Industrial Finance Corporation of the United States;.IIAuthorities201.Authorities relating to provision of support(a)In generalIn carrying out this title, the Corporation shall—(1)exercise the authorities of the Corporation only to the extent that such an exercise of authority—(A)carries out a policy of the Corporation, as described in section 102(c); (B)mitigates risks to the taxpayers of the United States by sharing risks with private sector entities through co-financing and structuring of tools; and(C)ensures that support provided under this title is in addition to private sector resources by mobilizing private capital that would otherwise not be deployed without such support; and(2)determine—(A)the character and necessity of the obligations and expenditures of the Corporation; and(B)the manner in which the obligations and expenditures described in subparagraph (A) shall be incurred, allowed, and paid.(b)Lending and guaranties(1)In generalThe Corporation may make loans or guaranties upon such terms and conditions as the Corporation may determine.(2)Applicability of Federal Credit Reform Act of 1990Loans and guaranties issued under paragraph (1) shall be subject to the requirements of the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.).(c)Programs and facilitiesThe Corporation may create programs, facilities, or other entities determined necessary by the Corporation, for the purpose of providing liquidity in markets and sectors integral to the mission of the Corporation, by—(1)purchasing obligations or other interests directly from the issuers of those obligations or other interests;(2)purchasing obligations or other interests in secondary markets or otherwise; or(3)making loans, including loans or other advances secured by collateral.(d)Equity investments(1)In generalThe Corporation may, as a minority investor, support projects with funds or use other mechanisms for the purpose of purchasing, and may make and fund commitments to purchase, invest in, make pledges in respect of, or otherwise acquire, equity or quasi-equity securities or shares or financial interests of any entity, including as a limited partner or other investor in investment funds, upon such terms and conditions as the Corporation may determine.(2)Guidelines and criteriaThe Corporation shall develop guidelines and criteria to require that the use of the authority under paragraph (1) with respect to a project has a clearly defined developmental purpose, taking into account the following objectives:(A)The support for the project would be more likely than not to substantially reduce or overcome the effect of an identified market imperfection.(B)The project would not have proceeded, or would have been substantially delayed, without the support.(C)The support will contribute positively to the long-term commercial sustainability of the target industry in the United States.(D)The support furthers a policy of the Corporation described in section 102(c).(3)Limitations on equity investments(A)Per project limitThe aggregate amount of support provided under this subsection with respect to any project shall not exceed 30 percent of the aggregate amount of all equity investment made to the project at the time that the Corporation approves support of the project, except that such percentage may be raised with the unanimous consent of the Board.(B)Total limitSupport provided under this subsection shall be limited to not more than 35 percent of the aggregate exposure of the Corporation on the date on which that support is provided, except that such percentage may be raised with the unanimous consent of the Board.(4)Sales and liquidation of positionThe Corporation shall seek to sell and liquidate any support for a project provided under this subsection as soon as commercially feasible, taking into consideration— (A)the actions of other similar investors in the project; (B)how the interests of the taxpayers of the United States will be served through equity investments; and (C)the national security interests of the United States. (5)TimetableThe Corporation shall create a project-specific timetable for support provided under this subsection.(e)Promotion of and support for private investment opportunities(1)In generalIn order to carry out the policies described in section 102(c), the Corporation may initiate and support, through financial participation, incentive grants, or otherwise, and under such terms and conditions as the Corporation may determine, feasibility studies for the planning, development, and management of, and procurement for, potential bilateral and multilateral projects eligible for support under this title, including training activities undertaken in connection with those projects, for the purpose of promoting investment in those projects and the identification, assessment, surveying, and promotion of private investment opportunities, utilizing wherever feasible and effective, the facilities of private investors.(2)Contributions to costsThe Corporation shall, to the maximum extent practicable, require any person receiving funds under this subsection to—(A)share the costs of feasibility studies and other project planning services for which support is provided under this subsection; and(B)if the person succeeds in project implementation, reimburse the Corporation for the amount of support provided by the Corporation to the person under this subsection.(f)Special projects and programsThe Corporation may administer and manage special projects and programs in support of specific transactions undertaken by the Corporation, including programs of financial and advisory support that provide private technical, professional, or managerial assistance in the development of human resources, skills, technology, capital savings, or intermediate financial and investment institutions or cooperatives.(g)Asset acquisitionWith respect to asset acquisition, the Corporation may—(1)acquire tangible and intangible assets at fair market value; and(2)engage in purchase order guarantees.(h)Enterprise funds(1)In generalThe Corporation may, following consultation with the Secretary of the Treasury and the heads of other relevant Federal departments or agencies, establish and operate enterprise funds in accordance with this subsection.(2)Private character of fundsNothing in this subsection may be construed to make— (A)an enterprise fund established or operated by the Corporation an agency or establishment of the United States Government; or (B)any officer, employee, or member of the board of directors of an enterprise fund described in subparagraph (A) an officer or employee of the United States.(3)Purposes for which support may be providedThe Corporation, subject to the approval of the Board, may designate private, nonprofit organizations as eligible to receive support under this subsection for the following purposes:(A)To promote the development of domestic manufacturing, the commercialization of advanced technologies, and the building of resilient supply chains.(B)To facilitate access to credit or capital for small- and medium-sized enterprises— (i)in industry sectors or geographic areas with limited means of accessing credit on market terms; or (ii)with owners who are members of demographic groups that have historically had limited access to private capital.(C)To complement the work of the Small Business Administration and the Economic Development Administration of the Department of Commerce to improve the overall business-enabling environment by financing the expansion of the private business sector.(D)To make financially sustainable investments designed to generate measurable social benefits and build technical capacity in addition to financial returns.(4)Operation of funds(A)ExpendituresFunds made available to an enterprise fund established or operated under this subsection shall be expended at the minimum rate necessary to make timely payments for projects and activities carried out under this subsection.(B)Administrative expensesNot more than 3 percent per annum of the funds made available to an enterprise fund established or operated under this subsection may be obligated or expended for the administrative expenses of the enterprise fund.(5)Board of directorsEach enterprise fund established or operated under this subsection shall be governed by a board of directors comprised of private citizens of the United States—(A)who—(i)shall be appointed by the President after consultation with the chairmen and ranking members of the appropriate congressional committees; (ii)have pursued careers in innovative technologies or manufacturing; and (iii)have demonstrated expertise in investment activities; and(B)a majority of whom shall—(i)be citizens of the United States; and(ii)have relevant experience relating to the purposes described in paragraph (3).(6)ReportsNot later than 1 year after the date on which an enterprise fund is established under this subsection, and annually thereafter until the enterprise fund terminates in accordance with paragraph (9), the board of directors of the enterprise fund shall—(A)submit to the appropriate congressional committees a report—(i)detailing the administrative expenses of the enterprise fund during the year covered by the report;(ii)describing the operations, activities, engagement with civil society and relevant local private sector entities, development objectives and outcomes, financial condition, and accomplishments of the enterprise fund during the year covered by the report;(iii)describing the results of any audit conducted under paragraph (7) during the year covered by the report; and(iv)describing how audits conducted under paragraph (7) during the year covered by the report are informing the operations and activities of the enterprise fund for the year in which the report is submitted; and(B)publish, on a publicly available internet website of the enterprise fund, each report required under subparagraph (A).(7)Oversight(A)Inspector General performance audits(i)In generalThe Inspector General of the Corporation shall conduct periodic audits of the activities of each enterprise fund established under this subsection.(ii)ConsiderationIn conducting an audit under clause (i), the Inspector General shall assess whether the activities of the enterprise fund—(I)support the purposes described in paragraph (3);(II)result in profitable private sector investing; and(III)generate measurable economic and social benefits.(B)Recordkeeping requirementsThe Corporation shall ensure that each enterprise fund receiving support under this subsection—(i)keeps separate accounts with respect to that support; and(ii)maintains such records as may be reasonably necessary to facilitate effective audits under this paragraph.(8)Return of funds to the corporate capital accountAny funds resulting from any liquidation, dissolution, or winding up of an enterprise fund, in whole or in part, shall be returned to the Corporate Capital Account established under section 304(b).(9)TerminationThe authority of an enterprise fund to provide support under this subsection shall terminate on the earlier of—(A)the date that is 10 years after the date on which amounts from the enterprise fund are first expended; or(B)the date on which the enterprise fund is liquidated.(i)Structured financeWith respect to structured finance, the Corporation may—(1)securitize an investment described in any of subsections (a) through (h); and(2)design and provide seed funding for new financing vehicles that aggregate invested funds from businesses with not more than 500 employees in order to attract larger private capital providers, such as pension funds.(j)Small business development(1)In generalThe Corporation, in cooperation with appropriate departments, agencies, and instrumentalities of the United States, as well as private entities and others, shall undertake activities to broaden the participation of United States small businesses and cooperatives, and other small United States investors, in the development of small private enterprise. (2)Outreach to minority-owned and women-owned businesses(A)In generalThe Corporation shall collect data on the involvement of minority- and women-owned businesses in projects, including—(i)the amount of insurance and financing provided by the Corporation to those businesses in connection with projects supported by the Corporation; and(ii)to the extent such information is available, the involvement of those businesses in procurement activities conducted or supported by the Corporation.(B)Inclusion in annual reportThe Corporation shall include, in each annual report submitted under section 403, the aggregate data collected under this paragraph, in such form as to quantify the effectiveness of the outreach activities of the Corporation with respect to minority- and women-owned businesses.(k)Private investment vehiclesIn addition to the other authorities under this section, the Corporation may, as the Chief Executive Officer of the Corporation determines necessary, create or participate in any other investment vehicle used by investors in the private sector, as determined by the Chief Executive Officer. 202.Terms and conditions(a)In generalExcept as provided in subsection (b), support provided by the Corporation under this title shall be on such terms and conditions as the Corporation may prescribe.(b)RequirementsThe following requirements apply to support provided by the Corporation under this title:(1)The Corporation shall provide support using authorities under this title only if it is necessary—(A)to alleviate a credit or capital market imperfection; or(B)to achieve specified development objectives of the Government by providing support in the most efficient way to meet those objectives on a case-by-case basis.(2)The final maturity of a loan made or guaranteed by the Corporation shall not exceed the lesser of—(A)30 years; or(B)the debt servicing capabilities of the project to be financed by the loan, as determined by the Corporation.(3)The Corporation shall, with respect to providing any loan guaranty to a project, require the parties to the project to bear the risk of loss in an amount equal to not less than 20 percent of the guaranteed support by the Corporation in the project.(4)The Corporation may not make or guarantee a loan unless the Corporation determines that the borrower or lender is responsible and that adequate provision is made for servicing the loan on reasonable terms and protecting the financial interest of the United States.(5)The interest rate for direct loans and interest supplements on guaranteed loans shall be set by reference to a benchmark interest rate (yield) on marketable Treasury securities or other widely recognized or appropriate benchmarks with a similar maturity to the loans being made or guaranteed, as determined in consultation with the Director of the Office of Management and Budget and the Secretary of the Treasury. The Corporation shall establish appropriate minimum interest rates for loans, guaranties, and other instruments as necessary.(6)The minimum interest rate for new loans as established by the Corporation shall be adjusted periodically to take account of changes in the interest rate of the benchmark financial instrument.(7)(A)The Corporation shall set fees or premiums for support provided under this title at levels that minimize the cost to the Government while supporting achievement of the objectives of support.(B)The Corporation shall review fees for loan guaranties periodically to ensure that the fees assessed on new loan guaranties are at a level sufficient to cover the most recent estimates of the Corporation of the costs of the Corporation.(8)Any loan guaranty provided by the Corporation shall be conclusive evidence that—(A)the guaranty has been properly obtained;(B)the loan qualified for the guaranty; and(C)but for fraud or material misrepresentation by the holder of the guaranty, the guaranty is presumed to be valid, legal, and enforceable.(9)The Corporation shall prescribe explicit standards for use in periodically assessing the credit risk of new and existing direct loans or guaranteed loans.(10)The Corporation may not make loans or loan guaranties except to the extent that budget authority to cover the costs of the loans or guaranties is provided in advance in an appropriations Act, as required by section 504 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661c).(11)The Corporation shall rely upon specific standards to assess the developmental and strategic value of projects and should only provide the minimum level of support necessary in order to support such projects.(12)Any loan or loan guaranty made by the Corporation should be provided on a senior basis or pari passu with other senior debt unless there is a substantive policy rationale to provide that support otherwise.203.Payment of losses(a)Payments for defaults on guaranteed loans(1)In generalIf the Corporation determines that the holder of a loan guaranteed by the Corporation suffers a loss as a result of a default by a borrower on the loan, the Corporation shall pay to the holder the percent of the loss, as specified in the guaranty contract, after the holder of the loan has made such further collection efforts and instituted such enforcement proceedings as the Corporation may require.(2)SubrogationUpon making a payment described in paragraph (1), the Corporation shall ensure the Corporation will be subrogated to all the rights of the recipient of the payment.(3)Recovery effortsThe Corporation shall pursue recovery from the borrower of the amount of any payment made under paragraph (1) with respect to the loan.(b)Limitation on payments(1)In generalExcept as provided in paragraph (2), compensation for insurance, reinsurance, or a guaranty issued under this title shall not exceed the dollar value of the tangible or intangible contributions or commitments made in the project, plus interest, earnings, or profits actually accrued on those contributions or commitments, to the extent provided by the insurance, reinsurance, or guaranty.(2)Exception(A)In generalThe Corporation may provide that—(i)appropriate adjustments in the insured dollar value be made to reflect the replacement cost of project assets; and(ii)compensation for a claim of loss under insurance of an equity investment under section 201(d) may be computed on the basis of the net book value attributable to the equity investment on the date of loss.(3)Additional limitation(A)In generalNotwithstanding paragraph (2)(A)(ii) and except as provided in subparagraph (B), the Corporation shall limit the amount of direct insurance and reinsurance issued under section 201 with respect to a project so as to require that the insured and affiliates of the insured bear the risk of loss for not less than 10 percent of the amount of the exposure of the Corporation to that insured and affiliates of the insured in the project.(B)ExceptionThe limitation under subparagraph (A) shall not apply to direct insurance or reinsurance of loans provided by banks or other financial institutions to unrelated parties.(c)Actions by Attorney GeneralThe Attorney General shall take such action as may be appropriate to enforce any right accruing to the United States as a result of the issuance of any loan or loan guaranty under this title.(d)Rule of constructionNothing in this section shall be construed to preclude any forbearance for the benefit of a borrower that may be agreed upon by the parties to a loan guaranteed by the Corporation if budget authority for any resulting costs to the Government, as defined in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a), is available.IIIAdministrative and general provisions301.Operations(a)In generalThe Corporation may sue and be sued in its corporate name.(b)Judicial remedyA court of competent jurisdiction may prescribe a judicial remedy to the prevailing party in a lawsuit involving the Corporation.(c)Claims settlement(1)In generalThe Corporation may, on such terms and conditions as the Corporation may determine—(A)settle claims arising as a result of support provided under title II; and(B)arbitrate disputes arising as a result of support provided under title II with the consent of the parties.(2)Settlements conclusiveNotwithstanding any other provision of law, a payment made under any settlement agreement entered into under paragraph (1)(A), or as a result of an arbitration award awarded under paragraph (1)(B), shall be final and conclusive.(d)Electronic payments and documentsThe Corporation shall implement policies to accept electronic documents and electronic payments in every program of the Corporation.302.Corporate powers(a)In generalThe Corporation—(1)may adopt, alter, and use a seal, which may include an identifiable symbol of the United States;(2)notwithstanding division C of subtitle I of title 41, United States Code, may make and perform with any person contracts, including no-cost contracts (as defined by the Corporation), grants, and other agreements, that are necessary for carrying out the functions of the Corporation;(3)may lease, purchase, or otherwise acquire, improve, and use real property that is necessary to carry out the functions of the Corporation;(4)may accept cash gifts or donations of services or of property (real, personal, or mixed), tangible or intangible, for the purpose of carrying out the functions of the Corporation;(5)may use the United States mails in the same manner and on the same conditions as the Executive departments (as defined in section 101 of title 5, United States Code);(6)may contract with individuals for personal services, who shall not be considered Federal employees for any provision of law administered by the Director of the Office of Personnel Management;(7)may hire or obtain passenger motor vehicles;(8)may acquire, hold, or dispose of, upon such terms and conditions as the Corporation may determine, any property, real, personal, or mixed, tangible or intangible, or any interest in such property;(9)may lease office space for the Corporation’s own use, with the obligation of amounts for such lease limited to the current fiscal year for which payments are due until the expiration of the current lease under predecessor authority, as of the day before the date of enactment of this Act;(10)may indemnify directors, officers, employees, and agents of the Corporation for liabilities and expenses incurred in connection with their activities on behalf of the Corporation;(11)notwithstanding any other provision of law, may represent itself or contract for representation in any legal or arbitral proceeding;(12)may exercise any priority of the Government of the United States in collecting debts from bankrupt, insolvent, or decedents’ estates;(13)may collect, notwithstanding section 3711(g)(1) of title 31, United States Code, or compromise any obligations assigned to or held by the Corporation, including any legal or equitable rights accruing to the Corporation;(14)may sell direct investments of the Corporation to private investors upon such terms and conditions as the Corporation may determine; and(15)shall have such other powers as may be necessary and incident to carrying out the functions of the Corporation.(b)Treatment of propertyNotwithstanding any other provision of law relating to the acquisition, handling, or disposal of property by the United States, the Corporation shall have the right in its discretion to complete, recondition, reconstruct, renovate, repair, maintain, operate, or sell any property acquired by the Corporation pursuant to the provisions of this Act.303.Maximum contingent liability(a)In generalThe maximum contingent liability of the Corporation outstanding at any time shall not exceed in the aggregate the greater of—(1)the amount specified in subsection (b); or (2)an amount equal to 10 times the balance of the Corporate Capital Account.(b)Amount specified(1)Initial 5-year periodThe amount specified in this subsection for the 5-year period beginning on the date of enactment of this Act is $500,000,000,000.(2)Subsequent 5-year periodsNot later than 5 years after the date of enactment of this Act, and not less frequently than every 5 years thereafter, the amount specified in paragraph (1) shall be adjusted to reflect the percentage of the increase (if any) in the average of the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor during the preceding 5-year period.304.Corporate funds(a)DefinitionsIn this section:(1)Administrative expensesThe term administrative expenses does not include project-specific transaction costs.(2)CostThe term cost has the meaning given the term in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a).(3)Information technologyThe term information technology has the meaning given the term in section 11101 of title 40, United States Code.(4)Project-specific transaction costsThe term project-specific transaction costs—(A)means those costs incurred by the Corporation for travel, legal expenses, and direct and indirect costs incurred in claims settlements associated with the provision of support under title; and(B)does not include information technology.(b)Corporate Capital AccountThere is established in the Treasury of the United States a fund to be known as the Corporate Capital Account to carry out the purposes of the Corporation.(c)FundingThe Corporate Capital Account shall consist of—(1)fees charged and collected pursuant to subsection (d);(2)any amounts received pursuant to subsection (f);(3)investments and returns on such investments pursuant to subsection (h);(4)unexpended balances transferred to the Corporation;(5)payments received in connection with settlements of all insurance and reinsurance claims of the Corporation; and(6)all other collections transferred to or earned by the Corporation, excluding the cost of loans and loan guaranties.(d)Fee authorityFees may be charged and collected for providing services in amounts to be determined by the Corporation.(e)Uses(1)In generalSubject to Acts making appropriations, the Corporation is authorized to pay—(A)the cost of loans and loan guaranties;(B)administrative expenses of the Corporation;(C)for the cost of providing support authorized by subsections (c), (e), (f), and (g) of section 201; and(D)project-specific transaction costs.(2)Income and revenueIn order to carry out the purposes of the Corporation, all collections transferred to or earned by the Corporation, excluding the cost of loans and loan guaranties, shall be deposited into the Corporate Capital Account and shall be available to carry out its purpose, including without limitation—(A)payment of all insurance and reinsurance claims of the Corporation;(B)repayments to the Treasury of amounts borrowed under subsection (f); and(C)dividend payments to the Treasury under subsection (g).(f)Full faith and credit(1)In generalAll support provided pursuant to predecessor authorities or title II shall continue to constitute obligations of the United States, and the full faith and credit of the United States is hereby pledged for the full payment and performance of such obligations.(2)BondsWith the approval of the Secretary of the Treasury, the Corporation is authorized to issue bonds, notes, debentures, and other similar obligations, subject to the maximum contingent liability established in Section 303. Such obligations shall be in such forms and denominations, shall have such maturities, shall bear such rates of interest, shall be subject to such terms and conditions, and shall be issued in such manner and sold at such prices as may be prescribed by the Corporation with the approval of the Secretary of the Treasury. Such obligations shall be fully and unconditionally guaranteed both as to interest and principal by the United States, and such guaranty shall be expressed on the face thereof, and such obligations shall be lawful investments and may be accepted as security for all fiduciary, trust, and public funds the investment or deposit of which shall be under the authority or control of the United States or any officer or officers thereof. (3)Authority to borrowThe Corporation is authorized to borrow from the Treasury such sums as may be necessary to fulfill such obligations of the United States and any such borrowing shall be at a rate determined by the Secretary of the Treasury, taking into consideration the current average market yields on outstanding marketable obligations of the United States of comparable maturities, for a period jointly determined by the Corporation and the Secretary, and subject to such terms and conditions as the Secretary may require.(4)Treatment of debtAny obligation of, or fully guaranteed by, the Corporation shall be eligible for purchase under section 14(b)(2) of the Federal Reserve Act (12 U.S.C. 355(b)(2)).(g)DividendsThe Board, in consultation with the Director of the Office of Management and Budget, shall annually assess a dividend payment to the Treasury if the Corporation’s insurance portfolio is more than 100 percent reserved.(h)Investment authority(1)In generalThe Corporation may request the Secretary of the Treasury to invest such portion of the Corporate Capital Account as is not, in the Corporation’s judgment, required to meet the current needs of the Corporate Capital Account.(2)Form of investmentsSuch investments shall be made by the Secretary of the Treasury in public debt obligations, with maturities suitable to the needs of the Corporate Capital Account, as determined by the Corporation, and bearing interest at rates determined by the Secretary, taking into consideration current market yields on outstanding marketable obligations of the United States of comparable maturities.(i)CollectionsInterest earnings made pursuant to subsection (h), earnings collected related to equity investments, and amounts, excluding fees related to insurance or reinsurance, collected pursuant to subsection (d), shall not be collected for any fiscal year except to the extent provided in advance in appropriations Acts.(j)Authorization of appropriationsThere is authorized to be appropriated $50,000,000,000 to the Corporate Capital Account.IVMonitoring, evaluation, and reporting401.Establishment of risk and audit committees(a)In generalNot later than 1 year after the date of enactment of this Act, the Corporation shall establish—(1)a risk committee; and(2)an audit committee.(b)PurposeThe purpose of the committees established under subsection (a) shall be to assist the Board in fulfilling the duties and responsibilities of the Board under section 201(a).(c)Duties and responsibilities of risk committeeSubject to the direction of the Board, the risk committee established under subsection (a) shall be responsible for—(1)formulating risk management policies of the operations of the Corporation;(2)reviewing and providing guidance on the operation of the global risk management framework of the Corporation;(3)developing policies for enterprise risk management, risk monitoring, and the management of strategic, reputational, regulatory, operational, developmental, environmental, social, and financial risks; and(4)developing the risk profile of the Corporation, including a risk management and compliance framework and governance structure to support such framework.(d)Duties and responsibilities of audit committeeSubject to the direction of the Board, the audit committee established under subsection (a) be responsible for—(1)the integrity of—(A)the financial reporting of the Corporation;(B)systems of internal controls relating to finance and accounting of the Corporation; and(C)the financial statements of the Corporation;(2)the performance of the internal audit function of the Corporation; and(3)the compliance of the Corporation with legal and regulatory requirements relating to the finances of the Corporation.402.Performance measures, evaluation, and learning(a)In generalNot later than 1 year after the date of enactment of this Act, the Corporation shall develop a performance measurement system to—(1)evaluate and monitor projects; and(2)guide future projects.(b)ConsiderationsIn developing the performance measurement system required under subsection (a), the Corporation shall—(1)develop an impact measurement system for measuring the net effect of the activities of the Corporation on the policies described in section 102(c);(2)develop a mechanism for ensuring that support provided by the Corporation for a project is in addition to private investment for the project;(3)develop standards for, and a method for ensuring, appropriate financial performance of the portfolio of the Corporation; and(4)develop standards for, and a method for ensuring, appropriate performance of the portfolio of the Corporation, including—(A)measurement of the projected and ex post impact of a project; and(B)the information necessary to comply with section 403.(c)Public availability of certain informationOn a regular basis, the Corporation shall make available to the public information relating to—(1)support provided by the Corporation under title II; and(2)performance metrics about that support.(d)ConsultationIn developing the performance measurement system required under subsection (a), the Corporation shall consult with—(1)the Advisory Council established under section 103(j); and(2)other stakeholders and interested parties engaged in the policy of the Corporation described in section 102(c).403.Annual report(a)In generalNot later than October 1 of each year, the Corporation shall submit to the appropriate congressional committees a complete and detailed report of the operations of the Corporation during the preceding fiscal year, including an assessment of—(1)the impacts of projects on the policies described in section 102(c);(2)the extent to which the operations of the Corporation complement or are compatible with the domestic economic development programs of the Federal Government;(3)the institutional linkages of the Corporation with other relevant Federal agencies and efforts to strengthen those linkages; and(4)the compliance of projects with Federal law and policies that govern the support of the Corporation for projects promulgated or otherwise administered by the Corporation.(b)ElementsEach report required under subsection (a) shall include analyses of the effects of projects, including—(1)reviews and analyses of—(A)the desired outcomes for projects and whether or not the Corporation is meeting the associated metrics, goals, and development objectives, including, to the extent practicable, during the years after conclusion of projects;(B)the effect of the support of the Corporation on access to capital;(C)ways in which the Corporation addresses identifiable market gaps or inefficiencies; and(D)what impact, if any, the support described in subparagraph (B) has on access to credit for a specific project or sector;(2)projections of—(A)outcomes of projects and whether support for those projects are meeting performance measures associated with those projects—(i)during the start-up phase of those projects; and(ii)throughout the duration of the those projects; and(B)the value of private sector assets brought to bear relative to the amount of support provided by the Corporation and the value of any other public sector support; and(3)an assessment of the extent to which the Corporation has applied lessons learned from monitoring and evaluating activities of the Corporation and annual reports from previous years compiled by the Corporation to projects.404.Quarterly report(a)In generalNot later than 30 days after the date of enactment of this Act, and quarterly thereafter, the Corporation shall submit to the appropriate congressional committees a detailed report that—(1)with respect to the first report submitted under this section, describes the progress of the Corporation with respect to the appointment and, if applicable, the confirmation of—(A)members of the Board;(B)the Chief Executive Officer of the Corporation;(C)the Deputy Chief Executive Officer of the Corporation; and(D)other officers of the Corporation described in section 103(a); and(2)with respect to each report submitted thereafter, covers the period beginning on the date of the most recent submission of a report under this section and describes—(A)new activities of the Corporation; and(B)any activities of the Corporation that have concluded.(b)ContentsEach report submitted under subsection (a) shall include, with respect to support provided by the Corporation—(1)the name of the entity receiving the support;(2)the location of the entity receiving the support;(3)the amount of support provided;(4)the nature of the support;(5)if applicable, the term or duration during which the Corporation will provide the support;(6)if applicable, the term over which the support will be repaid to the Corporation; and(7)any other relevant details determined important or necessary by the Chief Executive Officer of the Corporation.405.Publicly available project information(a)In generalThe Corporation shall maintain a database with detailed project-level information, as appropriate.(b)AttributesThe database maintained under subsection (a) shall—(1)be user-friendly;(2)be publicly available; and(3)to the extent practicable, include a description of the support provided for each project, which should include, to the extent feasible, the information included in the report to Congress under section 403(a) relating to the project.406.Engagement with investors(a)In generalThe Corporation, acting through the Chief Development Officer, shall—(1)develop a strategic relationship with private sector entities focused at the nexus of business opportunities and development priorities;(2)engage the entities described in paragraph (1);(3)reduce business risks primarily through direct transaction support and the facilitation of investment partnerships;(4)develop and support tools, approaches, and intermediaries that can mobilize private finance in support of the policy described in section 101(c); and(5)pursue projects consistent with the policy described in section 101(c).(b)AssistanceTo carry out the duties of the Corporation under subsection (a), the Corporation shall—(1)develop risk mitigation tools;(2)provide transaction structuring support for blended finance models;(3)support intermediaries by linking capital supply and demand;(4)coordinate with other Federal agencies to support or accelerate transactions;(5)convene financial, donor, civil society, and public sector partners around opportunities for private finance within development priorities;(6)offer strategic planning and programming assistance to catalyze investment into priority sectors;(7)provide transaction structuring support;(8)deliver training and knowledge management tools for engaging private investors;(9)partner with private sector entities that provide access to capital and expertise; and(10)identify and screen new investment partners.(c)Technical assistanceThe Corporation shall coordinate with the Small Business Administration, the Department of Commerce, the Office of Science and Technology Policy, and other Federal agencies, as necessary, on projects and programs supported by the Corporation that include technical assistance.407.Notifications by the CorporationNot later than 15 days before the date on which the Corporation makes a financial commitment associated with the provision of support under title II in an amount greater than $10,000,000, the Chief Executive Officer of the Corporation shall submit to the appropriate congressional committees a report in writing that—(1)contains the amount of the financial commitment;(2)identifies the recipient or beneficiary of the commitment; and(3)describes the project, activity, or asset and the development goal or purpose to be achieved by the commitment.VConditions, restrictions, and prohibitions501.Limitations and preferences(a)PoliciesNot later than 1 year after the date of enactment of this Act, the Chief Executive Officer of the Corporation, in consultation with the Secretary of the Treasury, shall establish policies to ensure that, with respect to support provided to an entity under the activities of the Corporation under title II, the support—(1)is contingent on the entity using the support to invest in manufacturing activity in the United States;(2)retains public benefits in the United States after the date on which the support concludes according to binding commitments that, as determined by the Chief Executive Officer of the Corporation—(A)are satisfactory; and(B)remain in place for the longest feasible period of time, consistent with sound economics and the purposes of this Act; and(3)contains safeguards to minimize the transfer of intellectual property from companies in the United States to foreign entities, especially to countries of concern, including the People’s Republic of China.(b)Limitation on support for single entityAn entity receiving support from the Corporation under title II may not receive more than an amount that is equal to 5 percent of the maximum contingent liability of the Corporation authorized under section 303.(c)PromotionThe Corporation shall make efforts to ensure that the activities of the Corporation promote—(1)regional diversity, such that businesses located in a diverse range of States receive investment support under title II;(2)competition, such that target industries and sectors maintain a competitive environment and are not controlled by single entities;(3)sustainability, such that raw materials sourcing and manufacturing practices minimize environmental harm;(4)equity, such that businesses from historically marginalized communities receive business development support; and(5)fair labor, such that businesses with unionized workforces are supported.502.Additionality and avoidance of adverse impact(a)In generalBefore the Corporation provides support for a project, the Corporation shall ensure that private sector entities are afforded an opportunity to support the project.(b)Safeguards, policies, and guidelinesThe Corporation shall develop appropriate safeguards, policies, and guidelines to ensure that support provided by the Corporation under title II—(1)supplements, encourages, and does not compete with private sector support; and(2)does not have a significant adverse impact on employment in the United States.503.Prevailing wagesSection 602 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3212) shall apply to a construction project that receives financial assistance from the Corporation. For purposes of applying such section 602 to such a project, any reference in such section 602—(1)to a project assisted by the Secretary of Commerce under such Act shall be deemed to be reference to a project that receives financial assistance from the Corporation; and(2)to the Secretary of Commerce shall be deemed to be a reference to the Corporation. 